Exhibit 10.7

 

MERU NETWORKS, INC.

 

SEVERANCE AND CHANGE OF CONTROL AGREEMENT

 

This Severance and Change of Control Agreement (this “Agreement”), is made and
entered into by and between Mark Liu (the “Executive”) and Meru Networks, Inc.,
a Delaware corporation (the “Company”).

 

RECITALS

 

It is possible that the Company could terminate Executive’s employment with the
Company.  The Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities.  The Board believes it is in the
best interests of the Company and its stockholders to assure that the Company
will have the continued dedication and objectivity of Executive, notwithstanding
the possibility, threat or occurrence of such a termination.

 

The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his employment
and to motivate Executive to maximize the value of the Company for the benefit
of its stockholders.

 

The Board believes that it is imperative to provide Executive with certain
severance benefits upon certain terminations of Executive’s employment with the
Company.  These benefits will provide Executive with enhanced financial security
and incentive and encouragement to remain with the Company.

 

Certain capitalized terms used in the Agreement are defined in Section 1 below.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company, the parties agree as follows:

 

1.                                      Definition of Terms.  The following
terms referred to in this Agreement shall have the following meanings:

 

(a)                                 Cause.  For purposes of this Agreement,
“Cause” shall mean (i) failure by Executive to substantially perform Executive’s
duties and responsibilities of your position  with the Company (other than such
failure resulting from Executive’s incapacity due to physical or mental
illness), provided that following a Change of Control such failure must be
willful and continued; (ii) a felony conviction or a plea of “guilty” or “no
contest” to a felony and which has an adverse effect on the business or affairs
of the Company or its affiliates or stockholders, provided that following a
Change of Control such adverse affect must be a material adverse effect on the
Company or its affiliates or stockholders; (iii) intentional or willful
misconduct or refusal to follow the reasonable and lawful instructions of the
Board; (iv) intentional breach of Company confidential information obligations
which has an adverse effect on the Company or its affiliates or stockholders,
provided that following a Change of Control such adverse affect

 

1

--------------------------------------------------------------------------------


 

must be a material adverse effect on the Company or its affiliates or
stockholders; (v) material fraud or dishonesty against the Company; (vi) prior
to a Change of Control, material violation of a written Company policy or
agreement or a material Company policy or agreement broadly understood by
Company executives which has an adverse effect on the Company or its affiliates
or stockholders, or, following a Change of Control, violation of Company policy
or agreement which has a material adverse effect on the Company or its
affiliates or stockholders; or (vii) failure to cooperate with the Company in
any investigation or formal proceeding by the Board or any governmental or
self-regulatory entity except that Executive’s failure to waive attorney-client
privilege or Fifth Amendment rights in connection with any such investigation or
proceeding will not constitute “Cause”.  For these purposes, no act or failure
to act shall be considered “intentional or willful” unless it is done, or
omitted to be done, in bad faith without a reasonable belief that the action or
omission is in the best interests of the Company.  No termination of Executive
for Cause shall be effective unless: Executive is given written notice from the
Board of the condition that could constitute Cause and, if capable of being
cured, at least thirty (30) days to cure the condition.

 

(b)                                 Change of Control.  “Change of Control”
shall mean the occurrence of any of the following events:

 

(i)                                     the approval by the shareholders of the
Company of a plan of complete liquidation or dissolution of the Company or the
closing of a sale or disposition by the Company of all or substantially all of
the Company’s assets, other than a sale or disposition to a subsidiary of the
Company or to an entity, the voting securities of which are owned by the
stockholders of the Company in substantially the same proportions as their
ownership of the Company’s voting securities immediately prior to such sale or
disposition;

 

(ii)                                  a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent directly or indirectly (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;

 

(iii)                               any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
becoming the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power represented by the Company’s then
outstanding voting securities;

 

(iv)                              a contest for the election or removal of
members of the Board that results in the replacement during any 12-month period
of at least 50% of the Incumbent Directors of the Board, whose appointment is
not endorsed by the majority of the Incumbent Directors of the Board prior to
such contest.  “Incumbent Directors” is defined as:  (x) Directors as of the
date of this Agreement; and (y) Directors elected other than in connection with
an actual or threatened proxy contest.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the term “Change of Control” shall not be deemed
to have occurred if the Company files for bankruptcy protection, or if a
petition for involuntary relief is filed against the Company.

 

(c)                                  Involuntary Termination.  “Involuntary
Termination” shall mean Executive’s termination by the Company without Cause or
resignation by Executive within thirty (30) days following the expiration of any
Company cure period following the occurrence of one or more of the following
without Executive’s written consent:

 

(i)                                     A material reduction in Executive’s
responsibilities relative to Executive’s authorities or responsibilities in
effect on the date of this Agreement, or, on or following a Change of Control, a
material reduction in Executive’s responsibilities relative to Executive’s
authorities or responsibilities in effect immediately prior to the Change of
Control, in each case without the Executive’s consent;

 

(ii)                                  A material reduction by the Company of
Executive’s annual base compensation rate and / or target bonus dollar amount as
of the date of this Agreement other than a reduction, not to exceed 15% of the
aggregate base salary and target bonus opportunity dollar amount, that is
similarly imposed on the Company’s other executive officers (other than the new
CEO), or, on or following a Change of Control, a material reduction by the
Company of Executive’s annual base compensation rate and / or target bonus
dollar amount as in effect immediately prior to the Change of Control, in each
case without the Executive’s consent;

 

(iii)                               A material breach of this Agreement by the
Company;

 

(iv)                              Without Executive’s express written consent,
the relocation of Executive’s principal place of employment to a facility or a
location more than thirty-five (35) miles from Executive’s current location; or

 

(v)                                 The failure of the Company to obtain the
assumption of this Agreement or any other agreement between the Company and
Executive by any successors contemplated in Section 7(a) below.

 

No event will be deemed an Involuntary Termination pursuant to clauses
(i)-(v) above without the Executive first providing the Company (copying the
Board) with written notice of the condition that would constitute the
Involuntary Termination within ninety (90) days of the event that Executive
believes constitutes the Involuntary Termination and at least thirty (30) days
prior to effectiveness of such resignation for Involuntary Termination and such
condition constituting the Involuntary Termination has not been cured prior to
effectiveness of such resignation. A termination due to death or disability
shall not be considered an Involuntary Termination.

 

(d)                                 Termination Date.  “Termination Date” shall
mean Executive’s “separation from service” within the meaning of that term under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.                                      Term of Agreement.  This Agreement shall
terminate upon the date that all obligations of the parties hereto under this
Agreement have been satisfied.

 

3

--------------------------------------------------------------------------------


 

3.                                      At-Will Employment.  The Company and
Executive acknowledge that Executive’s employment is and shall continue to be
at-will, as defined under applicable law.

 

4.                                      Severance Benefits.

 

(a)                                 Involuntary Termination.  If Executive’s
employment with the Company (and any parent or subsidiary of the Company
employing Executive) terminates as a result of an Involuntary Termination at any
time, and subject to Executive’s compliance with his obligations hereunder
(including Sections 9, 10 and 11 below) Executive’s execution of a general
release of claims in favor of the Company in substantially the form attached
hereto as Exhibit A or such other form with similar customary terms reasonably
requested by the Company (the “Release”), and its non-revocation by Executive
and it becoming effective within sixty (60) days following the Termination Date
as well as its faithful observance by the Executive, then Executive shall be
entitled to the following severance benefits:

 

(i)                                     Severance Payments.  Executive will be
paid severance benefits in the form of salary continuation for a period of nine
(9) months of Executive’s annual base salary as in effect as of the Termination
Date, less applicable withholding commencing on the first regular payroll date
following the date that Executive’s release of claims becomes effective,
provided that the release must become effective by the date specified by the
Company which shall be no later than sixty (60) days after the Termination Date.
Notwithstanding the preceding sentence, if any portion of the severance amount
is subject to Section 409A of the Code as nonqualified deferred compensation,
then the severance amount shall be paid as follows: three ninths (3/9) of such
amount shall be paid on the first regular payroll date following the sixtieth
(60th) day after the Termination Date and one eighteenth (1/18) of such amount
shall be paid on the single, corresponding regular payroll date during each of
the next six (6) months thereafter.

 

(ii)                                  Continued Health Insurance Benefits.    To
the extent such benefits are available under the Company’s benefits plans,
Executive will receive continuation of the health insurance benefits provided to
Executive and Executive’s eligible dependents under the Company’s benefit plans,
subject to Executive’s continued payment of the employee-portion of the premium
contributions for Executive and Executive’s eligible dependents as required
immediately before Executive’s termination of employment, until the earlier of: 
(i) the end of the nine month (9) period following Termination Date or (ii) the
date Executive or Executive’s eligible dependents become covered under another
employer group health plan.  Alternatively, if Executive so elects and pays to
continue health insurance under Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), then starting the next calendar month after the
Termination Date,  Executive will be reimbursed on a monthly basis in an amount
equal to the monthly amount the Company was paying as the company-portion of
premium contributions for health coverage for Executive and Executive’s eligible
dependents immediately before Executive’s termination of employment, until the
earlier of:  (i) the end of the nine (9) month period following Termination Date
or (ii) the date Executive or Executive’s eligible dependents lose eligibility
for COBRA continuation coverage.  The period of such company-reimbursed COBRA
continuation coverage shall be considered part of Executive’s (and Executive’s
eligible dependents’) COBRA coverage entitlement period.  Executive will be
solely responsible for timely electing such continuation coverage for Executive
and Executive’s eligible dependents.  Any increase in the number of covered
dependents by Executive during the period that Executive

 

4

--------------------------------------------------------------------------------


 

continues in the Company’s health insurance benefit plans or receives
company-paid reimbursement of COBRA premiums will be at Executive’s own expense.

 

(b)                                 Involuntary Termination On or Following
Change of Control.  If Executive’s employment with the Company (and any parent
or subsidiary of the Company employing Executive) terminates as a result of an
Involuntary Termination on or at any time within three (3) months before or
twelve months (12) months after a Change of Control, and subject to Executive’s
compliance with his obligations hereunder (including Sections 9, 10 and 11
below) Executive’s execution of the Release and its non-revocation by Executive
and it becoming effective within sixty (60) days following the Termination Date
as its faithful observance by the Executive, then in lieu of  the severance
benefits provided under Section 4(a) above, Executive shall be entitled to the
following severance benefits:

 

(i)                                     Vesting Acceleration.  Executive will
receive acceleration of the vesting and exercisability of all of Executive’s
equity (including, but not limited to, options to acquire common stock of the
Company or its successor, or the parent of either, restricted stock units, and
other Company equity) to the extent such options and other equity grants are
outstanding and vest based solely on services to the Company over time, or
acceleration of vesting of any deferred compensation into which Executive’s
stock options and other equity grants were converted upon the Change of Control;
provided, however, that if Executive’s options other equity grants are
terminated upon the Change of Control without the payment of consideration
therefor, then the vesting and exercisability of such options and other equity
shall be accelerated immediately prior to the Change of Control.  For the
avoidance of doubt, Executive shall not receive acceleration of vesting of any
options to acquire common stock of the Company that vest based on Company
performance or other metrics beyond time-based service to the Company unless
such acceleration is set forth in the option agreement governing such option,
and which agreement has been approved by the Board of Directors.

 

(ii)                                  Severance Payments.  Executive will be
paid severance benefits in the form of salary continuation for a period of
twelve months (12) of Executive’s annual base salary as in effect as of the
Termination Date, less applicable withholding commencing on the first regular
payroll date following the date that Executive’s release of claims becomes
effective, provided that the release must become effective by the date specified
by the Company which shall be no later than sixty (60) days after the
Termination Date. Notwithstanding the preceding sentence, if any portion of the
severance amount is subject to Section 409A of the Code as nonqualified deferred
compensation, then the severance amount shall be paid as follows: three twelfths
(3/12) of such amount shall be paid on the first regular payroll date following
the sixtieth (60th) day after the Termination Date and one twenty-fourth
(1/24) of such amount shall be paid on the single, corresponding regular payroll
date during each of the next nine (9) months thereafter.

 

(iii)                               Continued Health Insurance Benefits.    To
the extent such benefits are available under the Company’s benefits plans,
Executive will receive continuation of the health insurance benefits provided to
Executive and Executive’s eligible dependents under the Company’s benefit plans,
subject to Executive’s continued payment of the employee-portion of the premium
contributions for Executive and Executive’s eligible dependents as required
immediately before Executive’s termination of employment, until the earlier of: 
(i) the end of

 

5

--------------------------------------------------------------------------------


 

the twelve (12) month period following Termination Date or (ii) the date
Executive or Executive’s eligible dependents become covered under another
employer group health plan.  Alternatively, if Executive so elects and pays to
continue health insurance under Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), then starting the next calendar month after the
Termination Date,  Executive will be reimbursed on a monthly basis in an amount
equal to the monthly amount the Company was paying as the company-portion of
premium contributions for health coverage for Executive and Executive’s eligible
dependents immediately before Executive’s termination of employment, until the
earlier of:  (i) the end of the twelve (12) period following Termination Date or
(ii) the date Executive or Executive’s eligible dependents lose eligibility for
COBRA continuation coverage.  The period of such company-reimbursed COBRA
continuation coverage shall be considered part of Executive’s (and Executive’s
eligible dependents’) COBRA coverage entitlement period.  Executive will be
solely responsible for timely electing such continuation coverage for Executive
and Executive’s eligible dependents.  Any increase in the number of covered
dependents by Executive during the period that Executive continues in the
Company’s health insurance benefit plans or receives company-paid reimbursement
of COBRA premiums will be at Executive’s own expense.

 

(c)                                  Accrued Wages and Vacation; Expenses. 
Without regard to the reason for, or the timing of, Executive’s termination of
employment: (i) the Company shall pay Executive any unpaid wages due for periods
prior to the Termination Date; (ii) the Company shall pay Executive all of
Executive’s accrued and unused vacation through the Termination Date;
(iii) Executive shall be entitled to receive benefits in accordance with the
terms of any applicable Company benefit plans; and (iv) following submission of
proper expense reports by Executive, the Company shall reimburse Executive for
all expenses reasonably and necessarily incurred by Executive in connection with
the business of the Company prior to the Termination Date.  These payments shall
be made promptly upon termination and within the period of time mandated by law.

 

5.                                      Limitation on Payments.  In the event
that the severance and other benefits provided for in this Agreement or
otherwise payable to Executive (i) constitute “parachute payments” within the
meaning of Section 280G of the Code and (ii) would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then Executive’s
benefits under this Agreement shall be either:

 

(a)                                 Delivered in full or

 

(b)                                 Delivered as to such lesser extent which
would result in no portion of such benefits being subject to the Excise Tax,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

 

6

--------------------------------------------------------------------------------


 

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes.  For
purposes of making the calculations required by this Section 5, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code.  The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 5.  The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 5.   In
the event that a reduction is required, the reduction shall be applied first to
any benefits that are not subject to Section 409A of the Code, and then shall be
applied to benefits (if any) that are subject to Section 409A of the Code, with
the benefits payable latest in time subject to reduction first.

 

6.                                      Section 409A; Delayed Commencement of
Benefits.  To the extent (a) any payments or benefits to which Executive becomes
entitled under this Agreement, or under any agreement or plan referenced herein,
in connection with Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and
(b) Executive is deemed at the time of such termination of employment to be a
“specified employee” under Section 409A of the Code, then such payments shall
not be made or commence until the earliest of (i) the expiration of the six
(6)-month period measured from the date of Executive’s “separation from service”
(as such term is at the time defined in Treasury Regulations under Section 409A
of the Code) from the Company; or (ii) the date of Executive’s death following
such separation from service; provided, however, that such deferral shall only
be effected to the extent required to avoid adverse tax treatment to Executive,
including (without limitation) the additional twenty percent (20%) tax for which
Executive would otherwise be liable under Section 409A(a)(1)(b) of the Code in
the absence of such deferral.  Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
shall be paid to Executive or Executive’s beneficiary in one lump sum (without
interest).  Any termination of Executive’s employment is intended to constitute
a “separation from service” and will be determined consistent with the
rules relating to a “separation from service” as such term is defined in
Treasury Regulation Section 1.409A-1.  It is intended that each installment of
the payments provided hereunder constitute separate “payments” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i).  It is further intended that
payments hereunder satisfy, to the greatest extent possible, the exemption from
the application of Section 409A of the Code (and any state law of similar
effect) provided under Treasury Regulation Section 1.409A-1(b)(4) (as a
“short-term deferral”).  To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision will
be read in such a manner so that all payments hereunder comply with Section 409A
of the Code.  Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this
Agreement is determined to be subject to Section 409A of the Code, the amount of
any such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or

 

7

--------------------------------------------------------------------------------


 

other aggregate limitation applicable to medical expenses), in no event shall
any expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.  Executive and the Company agree to
work together in good faith to consider amendments to the Agreement and to take
such reasonable actions that are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A of the Code.

 

7.                                      Successors.

 

(a)                                 Company’s Successors.  Any successor to the
Company (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets shall assume the Company’s obligations under
this Agreement and agree expressly to perform the Company’s obligations under
this Agreement in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession.  For all
purposes under this Agreement, the term “Company” shall include any successor to
the Company’s business and/or assets which executes and delivers the assumption
agreement described in this subsection (a) or which becomes bound by the terms
of this Agreement by operation of law.

 

(b)                                 Executive’s Successors.  Without the written
consent of the Company, Executive shall not assign or transfer this Agreement or
any right or obligation under this Agreement to any other person or entity. 
Notwithstanding the foregoing, the terms of this Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

8.                                      Notices.

 

(a)                                 General.  Notices and all other
communications contemplated by this Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or when mailed by U.S. 
registered or certified mail, return receipt requested and postage prepaid.  In
the case of Executive, mailed notices shall be addressed to Executive at the
home address which Executive most recently communicated to the Company in
writing.  In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.

 

(b)                                 Notice of Termination.  Any termination by
the Company for Cause or by Executive as a result of an Involuntary Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with this Section 8.  Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date.  The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Involuntary Termination shall not
waive any right of Executive hereunder or preclude Executive from

 

8

--------------------------------------------------------------------------------


 

asserting such fact or circumstance in enforcing Executive’s rights hereunder,
subject to the requirements of Section 1(c).

 

9.                                      Confidentiality;  Non-Solicitation. 
Executive shall continue to comply with the terms and conditions of the
Employee’s Proprietary Information and Inventions Agreement between Executive
and the Company (“PIIA”).  Executive shall return all of the Company’s property
and confidential and proprietary information in his possession to the Company on
the Termination Date.  Without limiting the foregoing, Executive agrees that for
a period of twelve (12) months immediately following the Termination Date,
Executive shall not either directly or indirectly solicit, induce, recruit or
encourage any of the Company’s employees to leave their employment, or take away
such employees, or attempt to solicit, induce, recruit, encourage, attempt to
hire or take away employees of the Company, either for the benefit of Executive
or any other person or entity.  During such period of twelve (12) months
immediately following the Termination Date, Executive further agrees not to
otherwise interfere with the relationship of the Company or any of its
subsidiaries or affiliates with any person who, to the knowledge of Executive,
is employed by or otherwise engaged to perform services for the Company or its
subsidiaries or affiliates (including, but not limited to, any independent sales
representatives or organizations) or who is, or was within the then most recent
prior twelve-month period as of the Termination Date, a customer or client of
the Company, or any of its subsidiaries.

 

10.                               Non-Disparagement.  Executive agrees that for
a period of twelve (12) months immediately following the Termination Date,
Executive will refrain from making any derogatory or disparaging statements
about the Company, its board of directors, officers, management, practices,
procedures, or business operations to any person or entity.  For a period of
twelve (12) months immediately following the Termination Date, the Company (in
its formal public statements), and the Company’s executive officers and
directors will refrain from making any derogatory or disparaging statements
about Executive to any person or entity.  Nothing in this paragraph shall
prohibit Executive or the Company from providing truthful information in
response to a subpoena or other legal or regulatory process.  The foregoing
requirement under this Section 10 will not apply to any statements (i) that
Executive makes any derogatory or disparaging statements made by the Company (in
its formal public statements), its executive officers and/or its directors
regarding Executive or Executive’s performance as an employee of the Company so
long as Executive’s statements are, in the reasonable, good faith judgment of
Executive, true and extend no further than addressing such statements by the
Company, and (ii) that the Company (in its formal public statements), its
executive officers and/or its directors make any derogatory or disparaging
statements made by Executive so long as the Company’s, its executive officers’
and/or its directors’ statements are, in the reasonable, good faith judgment of
the person making the statement, true and extend no further than addressing such
statements by the Executive.

 

11.                               Resignation of Titles and Positions. Unless
otherwise requested in writing by the Board, not later than the Termination
Date, Executive will resign effective as of the Termination Date as an officer
of the Company (including any and all titles in such capacity) and from any and
all officerships, directorships or fiduciary positions with the Company or its
affiliates.

 

9

--------------------------------------------------------------------------------


 

12.                               Arbitration.

 

Any controversy involving the construction or application of any terms,
covenants or conditions of this Agreement, or any claims arising out of any
alleged breach of this Agreement, will be governed by the rules of the American
Arbitration Association and submitted to and settled by final and binding
arbitration in Santa Clara County, California, except that any alleged breach of
Executive’s confidential information obligations shall not be submitted to
arbitration and instead the Company may seek all legal and equitable remedies,
including without limitation, injunctive relief.

 

13.                               Miscellaneous Provisions.

 

(a)                                 No Duty to Mitigate.  Executive shall not be
required to mitigate the amount of any payment contemplated by this Agreement,
nor shall any such payment be reduced by any earnings that Executive may receive
from any other source.

 

(b)                                 Waiver.  No provision of this Agreement may
be modified, waived or discharged unless the modification, waiver or discharge
is agreed to in writing and signed by Executive and by an authorized officer of
the Company (other than Executive).  No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

(c)                                  Integration.  This Agreement represents the
entire agreement and understanding between the parties with respect to the
payment of severance or other benefits if Executive’s employment with the
Company terminates as a result of an Involuntary Termination, and supersedes all
prior or contemporaneous agreements, whether written or oral, with respect
thereto, including without limitation the prior Severance and Change of Control
Agreement between the Company and Executive; provided, however, that this
Agreement does not supersede any agreement in respect of the payment of
severance or other benefits in circumstances pursuant to which benefits would
not be payable hereunder.

 

(d)                                 Indemnification and D&O Insurance.  Subject
to applicable law, Executive will be provided indemnification to the maximum
extent permitted by the Company’s Certificate of Incorporation or Bylaws,
including, if applicable, any directors and officers insurance policies, with
such indemnification to be on terms determined by the Board or any of its
committees, but on terms not materially less favorable than provided to any
other Company executive officer and subject to the terms of any separate written
indemnification agreement between the Company and Executive.

 

(e)                                  Choice of Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the internal substantive laws, but not the conflicts of law rules, of the
State of California.

 

(f)                                   Severability.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision hereof, which shall
remain in full force and effect.

 

10

--------------------------------------------------------------------------------


 

(g)                                  Employment Taxes.  All payments made
pursuant to this Agreement shall be subject to withholding of applicable income
and employment taxes.

 

(h)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together will constitute one and the same instrument.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

MERU NETWORKS, INC.

 

 

 

 

Dated: June 24, 2013

By

/s/ Dr. Bami Bastani

 

 

Dr. Bami Bastani, President & CEO

 

 

 

 

 

Mark Liu, an individual

 

 

 

 

Dated: June 24, 2013

/s/ Mark Liu

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE OF ALL CLAIMS

 

[NOTE: DO NOT SIGN UNTIL TERMINATION OF EMPLOYMENT.]

 

This General Release of All Claims (hereinafter “Agreement”) is entered into by
and between [NAME OF EXECUTIVE] (hereinafter “Executive”) and Meru
Networks, Inc. (hereinafter the “Company”).

 

WHEREAS, Executive has been employed by the Company; and

 

WHEREAS Executive and the Company entered into the Employee’s Proprietary
Information and Inventions Agreement between Executive and the Company (“PIIA”);

 

WHEREAS, the Executive is the holder of certain outstanding options to purchase
Company common stock (“Company Options”); and

 

WHEREAS Executive and the Company desire to mutually, amicably and finally
resolve and compromise all issues and claims surrounding Executive’s employment
by the Company and the termination thereof;

 

NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Executive and the Company hereby enter into this
Agreement.

 

1.                                      Consideration.  In consideration of the
payments and benefits offered to Executive by the Company pursuant to the
Severance and Change of Control Agreement by and between Executive and the
Company dated [ENTER DATE] (the “Severance and Change of Control Agreement”),
and in connection with the termination of Executive’s employment, Executive
agrees to the following general release (the “Release”).

 

2.                                      General Release of Claims.

 

(a)                                 In further consideration for the payment and
undertakings described above, to the fullest extent permitted by law, Executive,
individually and on behalf of his attorneys, representatives, successors, and
assigns, does hereby completely release and forever discharge the Company, its
affiliated and subsidiary corporations, and its and their shareholders, officers
and all other representatives, agents, directors, employees, successors and
assigns, from all claims, rights, demands, actions, obligations, and causes of
action of any and every kind, nature and character, known or unknown, which
Executive may now have, or has ever had, against them arising from or in any way
connected with the employment relationship between the parties, any actions
during the relationship, or the termination thereof.  This release covers all
statutory, common law, constitutional and other claims, including but not
limited to, all claims for wrongful discharge in violation of public policy,
breach of contract, express or implied, breach of covenant of good faith and
fair dealing, intentional or negligent infliction of emotional distress,
intentional or negligent misrepresentation, discrimination, any tort,

 

13

--------------------------------------------------------------------------------


 

personal injury, or violation of statute including but not limited to Title VII
of the Civil Rights Act, the Age Discrimination in Employment Act, the Americans
with Disabilities Act, and the California Fair Employment and Housing Act, which
Executive may now have, or has ever had.  The parties agree that any past or
future claims for money damages, loss of wages, earnings and benefits, both past
and future, medical expenses, attorneys’ fees and costs, reinstatement and other
equitable relief, are all released by this Agreement.

 

(b)                                 Executive and the Company do not intend to
release claims for benefits owed by the Company to the Executive under the
Severance and Change of Control Agreement, including with respect to vested
Company Options, and claims that Executive may not release as a matter of law,
including but not limited to claims for indemnity under California Labor Code
section 2802.

 

(c)                                  To the fullest extent permitted by law, any
dispute regarding the scope of this general release shall be determined by an
arbitrator under the procedures set forth in the arbitration clause below.

 

(d)                                 Executive and the Company do not intend to
release any and all right that Executive may have to indemnification by the
Company pursuant to the by-laws and certificate of incorporation of the Company,
pursuant to any agreement between the Company and Executive, and pursuant to any
insurance policies.

 

3.                                      Waiver of Unknown Claims.  Executive has
read or been advised of Section 1542 of the Civil Code of the State of
California, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Executive understands that Section 1542 gives him the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right.  Having been so apprised, he nevertheless hereby voluntarily
elects to and does waive the rights described in Section 1542, and elects to
assume all risks for claims that now exist in his favor, known or unknown.

 

4.                                      Non-Admission.  It is understood and
agreed that the furnishing of the consideration for this Agreement shall be
deemed or construed as an admission of liability or wrongdoing of any kind by
the Company.

 

5.                                      Covenant Not to Sue.

 

(a)                                 To the fullest extent permitted by law, at
no time subsequent to the execution of this Agreement will Executive pursue, or
cause or knowingly permit the prosecution, in any state, federal or foreign
court, or before any local, state, federal or foreign administrative agency, or
any other tribunal, any charge, claim or action of any kind, nature and
character

 

14

--------------------------------------------------------------------------------


 

whatsoever, known or unknown, which he may now have, has ever had, or may in the
future have against the Company and/or any officer, director, employee or agent
of the Company, which is based in whole or in part on any matter covered by this
Agreement.

 

(b)                                 Nothing in this paragraph shall prohibit
Executive from filing a charge or complaint with a government agency such as but
not limited to the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Department of Labor, the California Department of Fair
Employment and Housing, or other applicable state agency. However, Executive
understands and agrees that, by entering into this Agreement, he is releasing
any and all individual claims for relief, and that any and all subsequent
disputes between the Company and Executive shall be resolved in arbitration.

 

(c)                                  Nothing in this Agreement shall prohibit or
impair Executive or the Company from complying with all applicable laws, nor
shall this Agreement be construed to obligate either party to commit (or aid or
abet in the commission of) any unlawful act.

 

6.                                      Waiver of Right to
Reemployment.  Executive agrees that he will not be entitled to any further
employment with the Company.  He therefore waives any claim now or in the future
to other employment or reemployment with the Company, or any of its
subsidiaries, and agrees that he will not apply for nor accept employment with
the Company or any of its subsidiaries in the future.

 

7.                                      Return of Company Property; Obligation
to Protect Proprietary Information.  To the extent Executive has not already
done so, he agrees to return to the Company all Company, including but not
limited to the files and documents, whether electronic or hardcopy, and whether
in Executive’s possession or under his control.  Executive reaffirms and agrees
to observe and abide by the terms of the PIIA, specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information.  Executive’s signature below
constitutes his certification under penalty of perjury that he has returned all
documents and other items provided to Executive by the Company, developed or
obtained by Executive in connection with his employment with the Company, or
otherwise belonging to the Company.

 

8.                                      Acknowledgement of Representation or
Opportunity to be Represented by Counsel; Attorneys’ Fees.  Executive
acknowledges that he has been or had the opportunity to be represented by
counsel in the negotiation and preparation of this Agreement.  The parties
further agree that each party will be responsible for his or its own attorney’s
fees and costs incurred in connection with this Agreement.

 

9.                                      Arbitration.  Executive and the Company
agree that any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be submitted to the American Arbitration
Association (“AAA”) and that a neutral arbitrator will be selected in a manner
consistent with its National Rules for the Resolution of Employment Disputes. 
The arbitration proceedings will allow for discovery according to the rules set
forth in the National Rules for the Resolution of Employment Disputes (the
“Rules”).  All arbitration proceedings shall be conducted in San Mateo County,
California. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between Executive and the Company.

 

15

--------------------------------------------------------------------------------


 

Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration.  Executive and the Company expressly waive any
entitlement to have such controversies decided by a court or a jury.  In
addition to the right under the Rules to petition the court for provisional
relief, Executive agrees that any party may also petition the court for
injunctive relief where either party alleges or claims a violation of this
Agreement.

 

10.                               Governing Law.  This Agreement shall be
construed in accordance with, and governed by, the laws of the State of
California.

 

11.                               Savings Clause.  Should any of the provisions
of this Agreement be determined to be invalid by a court, arbitrator, or
government agency of competent jurisdiction, it is agreed that such
determination shall not affect the enforceability of the other provisions
herein. Specifically, should a court, arbitrator, or agency conclude that a
particular claim may not be released as a matter of law, it is the intention of
the parties that the general release, the waiver of unknown claims, and the
covenant not to sue above shall otherwise remain effective to release any and
all other claims.

 

12.                               Complete and Voluntary Agreement.  This
Agreement, together with (a) the PIIA, (b) the Transition Agreement, (c) the
Company Options and (d) any agreements between the Company and Executive
relating to any and all right that Executive may have to indemnification by the
Company pursuant to the by-laws and certificate of incorporation of the Company
or pursuant to any agreement between the Company and Executive, constitutes the
entire understanding of the parties on the subjects covered.  Executive
expressly warrants that he has read and fully understands this Agreement; that
he has had the opportunity to consult with legal counsel of his own choosing and
to have the terms of the Agreement fully explained to him; that he is not
executing this Agreement in reliance on any promises, representations or
inducements other than those contained herein; and that he is executing this
Agreement voluntarily, free of any duress or coercion.

 

13.                               Modification.  No modification, amendment or
waiver of any provision of this Agreement shall be effective unless in writing
signed by Executive and an authorized representative of the Company.

 

14.                               Notice and Revocation Period.  Executive
acknowledges that the Company advised him to consult with an attorney prior to
signing this Agreement; that he understands that he has at least twenty-one (21)
days in which to consider whether he should sign this Agreement; and that he
further understands that if he signs this Agreement, he will be given seven
(7) days following the date on which he signs this Agreement to revoke it and
that this Agreement will not be effective until after this seven-day period has
expired without revocation by him.  Executive acknowledges that if he does not
execute this Agreement within thirty (30) days following his last day of
employment with the Company, this Agreement will become null and void, and
Executive will have no right to the payments and benefits set forth in the
Severance and Change of Control Agreement.

 

15.                               Effective Date.  This Agreement is effective
on the eighth (8th) day after Executive signed it and without revocation by him.

 

16

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

16.                               Counterparts.  This Agreement may be executed
in counterparts, and each counterpart shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

 

 

 

MERU NETWORKS, INC.

 

 

 

 

Dated:

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

[NAME OF EXECUTIVE], an individual

 

 

 

 

Dated:

 

 

 

 

[Signature Page to General Release of Claims]

 

17

--------------------------------------------------------------------------------